DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-7, 10-16, 21-25, 28, and 31 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) an explosives delivery vehicle for delivering a booster for initiating an explosion of an explosives material in a hole in a floor of a pit to an operative depth in the hole, the vehicle comprising:(a) a storage assembly for storing a plurality of boosters; (b) a booster loading assembly for (i) supporting a booster of the plurality of boosters in a delivery position above the hole through the explosives material in the hole and (ii), moving the booster downwardly into the hole and inserting the booster at an operative depth in the hole, particularly,  the booster loading assembly comprising a pusher element for applying a downwardly-acting force to move the booster into the hole through the explosives material to the operative depth; and (c) a delivery assembly for transporting the booster from the storage assembly to the loading assembly;
(claim 22) a booster assembly for use in a drill and blast operation, particularly, with the booster assembly comprising in co-axial alignment: (a) a booster for initiating an explosion of an explosives material in a hole in a floor of a pit; (b) a spool and a detonation cord wrapped around the spool in a storage position outside the hole and connected to the spool and to the booster, with the spool being provided for allowing the detonation cord to be unwound from the spool as the booster is moved from the storage position to the operative depth in the hole and the spool remains in the storage position; and (c) a stake for locating the spool in the pit floor proximate the hole after the booster is in the operative depth in the hole; and with an end of the spool being formed to receive and locate an end of the booster such that the booster is seated on the spool when the booster assembly is in an upright orientation in the storage position before moving the booster to the operative depth in the hole;
(claim 23) a method of delivering a booster for initiating an explosion of an explosive material in a hole in a floor of a pit into the hole, the method comprising the following steps controlled by an operator in a cabin of the vehicle or at a remote location to the vehicle or controlled as part of autonomous operation: (a) positioning a booster delivery vehicle in a pit proximate the hole; (b) removing a booster from a storage unit of the vehicle and moving the booster to a delivery position above the hole; and (c) operating a loading assembly and moving the booster downwardly from the delivery position and, particularly, inserting the booster through the explosives material in the hole to an operative depth in the hole; and,
(claim 31) an explosives delivery vehicle for delivering a booster for initiating an explosion of an explosives material in a hole in a floor of a pit to an operative depth in the hole, the vehicle comprising: (a) a storage assembly for storing a plurality of boosters; (b) a booster loading assembly for (i) supporting a booster of the plurality of boosters in a delivery position above the hole and (ii) moving the booster downwardly into the hole and inserting the booster at an operative depth in the hole; and (c) a delivery assembly for transporting the booster from the storage assembly to the loading assembly, wherein: the booster is part of a booster assembly, particularly, the booster assembly comprising, in co-axial alignment: (i) the booster; (ii) a spool and a detonation cord wrapped around the spool in a storage position outside the hole and connected to the spool and to the booster, with the spool being provided for allowing the detonation cord to be unwound from the spool as the booster is moved from the storage position to the operative depth in the hole and the spool remains in the storage position; and (iii) a stake for locating the spool in the pit floor proximate the hole after the booster is at the operative depth in the hole; and an end of the spool is formed to receive and locate an end of the booster such that the booster is seated on the spool when the booster assembly is in an upright orientation in the storage position before moving the booster to the operative depth in the hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0176371 to Diaj et al. discloses a booster support device 10, e.g., Figs. 1-5.2, including an explosive booster 100, locating the combination in a borehole 87 and subsequently filling the borehole with an emulsion-based explosive 120.  This is the reverse sequence of at least some of the claimed subject matter.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
29-Jul-22